Citation Nr: 0114498	
Decision Date: 05/23/01    Archive Date: 05/30/01

DOCKET NO.  01 03 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for myelofibrosis/agnogenic 
myeloid metaplasia as a result of exposure to herbicides and 
on a direct basis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel

INTRODUCTION

The appellant had active duty from May 1963 to May 1967, 
including service in Vietnam from January 1966 to January 
1967.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 1999 rating 
decision of the Portland, Oregon, Department of Veterans 
Affairs (VA) Regional Office (RO). 

The record reflects that by ruling dated April 18, 2001, the 
appellant's motion to advance his case on the Board's docket 
was granted, on the basis that the appellant had shown good 
or sufficient cause.  See 38 C.F.R. § 20.900(c) (Mandating 
that when a motion to advance a case on the Board's docket is 
granted, the ruling will be noted in the Board's decision 
when rendered).  

On May 9, 2001, the appellant presented testimony before a 
Member of the Board of Veterans' Appeals at a hearing 
conducted at the RO.  Although the appellant then submitted 
additional evidence not previously considered by the RO, the 
evidence was accompanied by a waiver of such consideration 
pursuant to 38 C.F.R. § 20.1304(c).   

FINDINGS OF FACT

1. The appellant was exposed to herbicide agents while 
serving on active duty in Vietnam.

2. The appellant has been diagnosed to have 
myelofibrosis/agnogenic myeloid metaplasia, which in turn 
has been linked by competent medical evidence to in-
service herbicide exposure.

CONCLUSION OF LAW

Myelofibrosis/agnogenic myeloid metaplasia was incurred in 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303(a),(d); 3.304 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that myelofibrosis and agnogenic 
myeloid metaplasia was incurred as a result of his exposure 
herbicides during his military service in Vietnam.  

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  The Board must 
also consider all applicable statutory and regulatory law, as 
well as the controlling decisions of the appellate courts.  
See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); 
Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990); 
38 U.S.C.A. § 7104(d)(1).  Given these requirements, the 
Board will review the pertinent evidence of record, and 
proceed to its analysis.  

Factual Background

The appellant's service personnel records reflect that he 
serviced as an aircraft mechanic for the entirety of his 
military service, including his tour in Vietnam.  The 
appellant's service medical records do not reflect treatment 
for any complaints associated with exposure to toxins.  

In an October 1999 letter, J.F.F., M.D., of a cancer 
treatment center, reported that the appellant had been 
diagnosed to have agnogenic myeloid metaplasia, which was 
also known as idiopathic myelofibrosis, a malignant disorder.  
The physician reported that the appellant's disease was 
severe, and that he had a very severe decrease in red blood 
and platelet blood counts.  In a November 1999 letter, the 
physician added that the appellant's disorder was in the 
"same spectrum" as chronic myelogenous leukemia, 
polycythemia rubra vera, etc."  

By letter received in July 2000, the appellant's spouse 
related that the appellant had informed her that while in 
Vietnam, he performed maintenance on aircraft that had been 
used to apply "Agent Orange," and that he had been in areas 
that had been defoliated by the substance.  

In October 2000, D.E.S., M.D., an assistant professor of 
hematological and oncological medicine at a state university, 
reported that  he had afforded the appellant treatment for 
approximately one year.  Dr. D.E.S. related that agnogenic 
myeloid metaplasia was a bone marrow cancer, characterized by 
the enlargement of the spleen, bone marrow fibrosis and 
extramedullary hematopoiesis and characteristic abnormalities 
of the blood including anemia.  The physician observed that 
the etiology of agnogenic myeloid metaplasia was unknown, but 
that exposure to industrial solvents, including benzene and 
petroleum products, had been linked to the development of the 
disorder.  Dr. D.E.S. further commented that the herbicide 
"Agent Orange" contained a carcinogen that was a benzene 
derivative, and that the appellant had reported he was 
exposed to the herbicide while in Vietnam.  The physician 
stated that the appellant's bone marrow cancer could be 
related to such exposure.  

In due course of the development of the appellant's claim, 
the RO requested the issuance of an opinion as to the 
likelihood of the appellant's disorder being attributed to 
in-service exposure to herbicides.  By opinion dated in 
November 2000, S.H.M., M.D. opined that while it was possible 
that the disorder was caused by such exposure, she added that 
she could not state whether it was as likely or at least as 
likely as not that such causality existed.   

The appellant underwent a VA medical examination in April 
2001, conducted by H.R.N., D.O.  The appellant's prior 
medical history, including the diagnosis of agnogenic myeloid 
metaplasia, was noted.  In part, the physician confirmed the 
diagnosis, and stated that it was "a form of cancer of the 
bone marrow, as likely as not related to Agent Orange 
exposure."

On May 9, 2001, the appellant testified at a hearing before a 
member of the Board of Veterans' Appeals.  In substance, he 
and his spouse reiterated prior contentions relative to his 
claimed herbicide exposure.  The appellant also submitted 
various documents in support of his claim, accompanied by a 
waiver of consideration by the RO.  Of particular relevance 
to this matter, submitted was an extract of The Merck Manual 
of Diagnosis and Therapy, 17th Edition (page 900-901).  In 
part, the extract details the unknown etiology of 
myelofibrosis; its symptoms, signs, diagnostic procedures, 
and its treatment.  The extract also contains a list of 
conditions associated with myelofibrosis, including multiple 
myeloma and non-Hodgkin's lymphoma - both diseases as are 
listed as presumptively linked to herbicide agents under 38 
C.F.R. § 3.309(e). 

Relevant Law

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131.  The resolution of this 
issue must be considered on the basis of the places, types 
and circumstances of his service as shown by service records, 
the official history of each organization in which the 
claimant served, his medical records and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record. 38 C.F.R. § 3.303(a).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Applicable regulations provide that a veteran who, during 
active service, served in the Republic of Vietnam during the 
Vietnam era, and has a disease listed at 38 C.F.R. § 3.309(e) 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that he was not exposed to any such agent during 
service.  Regulations provide, in pertinent part, that if a 
veteran was exposed to an herbicide agent (such as Agent 
Orange) during active military, naval, or air service, the 
following diseases shall be service- connected if the 
requirements of § 3.307(a)(6) are met even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of § 3.307(d) are also 
satisfied:  Chloracne or other acneform disease consistent 
with chloracne; Hodgkin's disease; multiple myeloma; non- 
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); soft- 
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  The term "soft-tissue 
sarcoma" includes the following: adult fibrosarcoma; 
dermatofibrosarcoma protuberans; malignant fibrous 
histiocytoma; liposarcoma; leiomyosarcoma; epithelioid 
leiomyosarcoma (malignant leiomyoblastoma); rhabdomyosarcoma; 
ectomesenchymoma; angiosarcoma (hemangiosarcoma and 
lymphangiosarcoma); proliferating (systemic) 
angioendotheliomatosis; malignant glomus tumor; malignant 
hemangiopericytoma; synovial sarcoma (malignant synovioma); 
malignant giant cell tumor of tendon sheath; malignant 
schwannoma including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; malignant 
mesenchymoma; malignant granular cell tumor; alveolar soft 
part sarcoma; epithelioid sarcoma; clear cell sarcoma of 
tendons and aponeuroses; extraskeletal Ewing's sarcoma; 
congenital and infantile fibrosarcoma; malignant 
ganglioneuroma.  38 C.F.R. § 3.309(e).

In November 1999 the Secretary of Veterans Affairs 
(Secretary) determined that there is no positive association 
between herbicide exposure and any condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See Diseases Not Associated 
With Exposure to Certain Herbicide Agents, 64 Fed. Reg. 
59232-59243 (November 2, 1999).  Additionally, it has been 
held that in order to be entitled to the presumption of 
service connection for herbicide exposure, the veteran must 
have been diagnosed to have one of the conditions enumerated 
in either 38 U.S.C.A § 1116(a) or 38 C.F.R. § 3.309(e). 
McCartt v. West, 12 Vet. App. 164, 168 (1999).

The United States Court of Appeals for the Federal Circuit 
has held that when a veteran is found not to be entitled to a 
regulatory presumption of service connection for a given 
disability the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 
(Fed.Cir.1994), reversing in part Combee v. Principi, 4 Vet. 
App. 78 (1993).  As such, the Board must not only determine 
whether the veteran has a disability which is recognized by 
VA as being etiologically related to prior exposure to 
herbicide agents that were used in Vietnam, but must also 
determine whether his current disability is the result of 
active service under 38 U.S.C.A. 
§ 1110 and 38 C.F.R. § 3.303(d).  In other words, the fact 
that the veteran does not meet the requirements of 38 C.F.R. 
§ 3.309 does not in and of itself preclude him from 
establishing service connection as he may, in the 
alternative, establish service connection by way of proof of 
actual direct causation, showing that his exposure to an 
herbicide during service caused any current disorders.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(d).

It is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence.  See Owens 
v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994); see also Guerrieri v. Brown, 4 Vet. App. 467, 
470-471 (1993) [observing that the evaluation of medical 
evidence involves inquiry into, inter alia, the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches].

Evidence submitted in support of a claim for VA benefits is 
generally presumed to be credible in the stage of 
development, unless the statements are inherently incredible 
or beyond the competence of the person making them. Meyer v. 
Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. 
App. 19, 21 (1993); see Samuels v. West, 11 Vet. App. 433, 
436 (1998)(Where veteran's account of having sustained post-
traumatic stress disorder precipitating stressors while 
serving in Vietnam rejected where evidence showed veteran 
never to have served in Vietnam).  

In the evaluation of evidence, VA adjudicators may properly 
consider internal inconsistency, facial plausibility and 
consistency with other evidence submitted on behalf of the 
veteran. See Caluza v. Brown, 7 Vet. App. 498, 510-511 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  It has also been observed that 
the Board has the "authority to discount the weight and 
probative value of evidence in light of its inherent 
characteristics in its relationship to other items of 
evidence."  Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 
1997).

Analysis

The appellant has reported that he was exposed at various 
times while in Vietnam to an herbicide agent.  There is 
nothing in the record to contradict this account, and the 
appellant is found to have been credible, as evidenced by his 
deportment and demeanor at the May 2001 Travel Board hearing.  
Caluza, supra., see Pearlman v. West, 11 Vet. App. 443 
(1998).  

There are essentially three critical medical opinions of 
record addressing the central issue in this claim: whether 
based upon the appellant's account, the diagnosed 
myelofibrosis is the result of in-service exposure to 
herbicides.  Significantly, none of the three rules out the 
association that is proffered by the appellant.  

Dr. D.E.S.' opinion may be synthesized as indicating that 
exposure to benzene had been linked to development of 
agnogenic myeloid metaplasia (also known as myelofibrosis), 
and that because "Agent Orange" contained a benzene 
derivative, the appellant's disorder could have been caused 
by such exposure.  Dr. D.E.S. is noted to be both one of the 
appellant's treating physicians, as well as an instructor of 
hematology and oncology at a university medical center.  
Although the former status does not accord his opinion 
determinative status, it cannot be doubted that the physician 
is well-informed as to the development of the appellant's 
disorder.  See Van Slack v. Brown, 5 Vet. App. 499, 502 
(1993); Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993).  
Moreover, as a university professor of medicine, the 
physician is likely familiar with developing medical 
knowledge in his field of hematology, and his opinion is 
therefore accorded increased probative value.  

Dr. S.H.M., a VA expert in the field of public and 
environmental health, submitted a medical opinion in this 
matter.   She reported that apparently the most recent 
research available to her did not explicitly address the 
central issue in this case.  However, she confirmed that 
exposure to benzene had been noted to precede the development 
of the disorder, as did Dr. D.E.S.  As noted above, she 
specifically observed that such a connection was possible, 
although she could not state the likelihood of such a 
connection.  To the extent that she echoes the opinion of Dr. 
D.E.S. as to benzene exposure as a causal factor, such 
provides strong corroborative evidence of the former opinion.  
See Wray v. Brown, 7 Vet. App. 488, 492-493 (1995)(In merits 
analysis of cases involving multiple medical opinions, each 
medical opinion should be examined, analyzed and discussed 
for corroborative value with other evidence of record, and 
should not be dismissed as merely "cumulative.")

Similarly, Dr. H.R.N.'s April 2001 report is also 
corroborative of Dr. D.E.S.' view.  The former stated that 
the appellant's diagnosed disorder was "as likely as not 
related to Agent Orange exposure."  Although the underlying 
basis of Dr. H.R.N.'s opinion is unclear, his report supports 
the appellant's claim.

When coupled with these opinions by competent medical 
professionals, the proffered extract of The Merck Manual 
addressing myelofibrosis is highly probative.  First, 
examination of the section reveals nothing inconsistent as to 
other developed medical evidence.  See Wallin v. West, 11 
Vet. App. 509 (1998) (Observing that where treatise evidence 
is presented in support of a claim, it is necessary for VA to 
evaluate such information based upon the facts of record as 
they apply to the treatise evidence).  In particular, the 
article confirms that a toxin associated with the development 
of the disorder is benzene.  Additionally, the article notes 
that both multiple myeloma and non-Hodgkin's lymphoma are 
associated with myelofibrosis, and both multiple myeloma and 
non-Hodgkin's lymphoma are presumptively linked to herbicide 
exposure.  38 C.F.R. § 3.309(e).    

To be certain, further medical inquiry could be undertaken 
with regard to the claim, particularly with regard to the 
question as to whether there is a definitive connection 
between the appellant's herbicide exposure and the diagnosed 
disorder.  However, there are three medical opinions of 
record that, to varying degrees, support the claim.  The 
record includes no medical opinions that contradict the 
claimant's contentions regarding the nexus between Agent 
orange and myelofibrosis.  The three positive opinions are in 
turn supported in part by a recognized medical reference text 
that references two of the disorders that are already 
presumptively linked by VA to herbicide exposure.  

In these circumstances, a state of relative equipoise has 
been reached as to the question of direct service connection, 
and the benefit of the doubt rule will be applied.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. 
Brown, 5 Vet. App. 413, 421 (1993). 

Because the claim is being granted upon the basis of direct 
service connection, no further discussion of presumptive 
service connection is warranted.  Cf. Combee v. Brown, 34 
F.3d 1039, 1043-1044 (Fed.Cir.1994). 


ORDER

Service connection for myelofibrosis/agnogenic myeloid 
metaplasia is granted, subject to the statutes and 
regulations governing the payment of monetary awards.




		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals



 

